Citation Nr: 0807684	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-28 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected central disc herniation at L4-5 and L5-S1 
with right lower extremity dysesthesia, currently evaluated 
10 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected central disc herniation at L4-5 and L5-S1 
with left lower extremity dysesthesia, currently evaluated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1999 to July 2003.

Procedural history

This appeal arose from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which granted entitlement to 
service connection for central disc herniation at L4-5 and 
L5-S1 with lower extremity dysesthesia.  Separate 10 percent 
disability ratings were assigned for each lower extremity.  
The veteran disagreed with the assigned disability ratings 
and initiated this appeal to the Board of Veterans' Appeals 
(the Board). 

Issues not on appeal

In the December 2004 rating decision which forms the basis 
for this appeal, the RO also denied the veteran's claim of 
entitlement to service connection for sacralizaton at L5.  In 
his notice of disagreement, the veteran did not specifically 
refer to that matter, but instead generally referred to back 
problems.  The RO included the service connection issue in 
the September 2005 statement of the case (SOC).  
The veteran filed a substantive appeal later that month in 
which he specifically referenced the two increased rating 
issues; the veteran did not refer to the service connection 
issue.  The cover letter from the veteran's accredited 
representative similarly indicated that only the two 
increased rating issues were being appealed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007) 
[if the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  

The Board is of course aware that in both a May 2006 VA form 
646 and a February 2008 appellant's brief, the veteran's 
representative included the service connection issue in the 
listing of issues on appeal.  No specific argument, however, 
was presented as to that issue.  It appears that the 
inclusion of the service connection issue was merely an 
oversight on the part of the representatives.  Moreover, each 
of those filings, if indeed they were intended to be 
substantive appeals, was filed out of time.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007).

Accordingly, the issue of entitlement to service connection 
for sacralizaton at L5 is not in appellate status and will be 
discussed no further.     

In rating decisions dated in June 2005 and in May 2006, the 
RO denied the veteran's claims of entitlement to increased 
ratings for his service-connected bilateral knee 
disabilities.  To the Board's knowledge, the veteran has not 
disagreed with either of those determinations.  Those issues, 
therefore, are not in appellate status. 
 
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
procedural development.

While the RO provided the veteran notice as to the Veterans 
Claims Assistance Act of 2000 (the VCAA) in September 2004, 
that was done in connection with his then-pending claim of 
entitlement to service connection for his back disabilities.  
No specific notice was later given the veteran with respect 
to his increased rating claims.  The veteran was provided 
notice under Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  
However, notice has not been furnished to the veteran under 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  

Vazquez-Flores held that for an increased compensation claim, 
38 U.S.C.A. 
§  5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation -- 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

In short, in light of the recent decision in Vazquez-Flores 
more detailed notice must be provided.  The Board has been 
prohibited from itself curing VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008) should be furnished 
to the veteran, with a copy to his 
representative.

2.  If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
veteran's claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



